Citation Nr: 1816949	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from September 29, 1973 to December 13, 1973.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which essentially reopened a previously denied claim of service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (previously characterized as a nervous condition) (which the RO characterized as mental health issues) and denied this claim on the merits.  The Veteran disagreed with this decision in May 2013.  He perfected a timely appeal in April 2014.  An RO hearing was held on the Veteran's appeal in July 2014 and a copy of the hearing transcript has been added to the record.  A videoconference Board hearing was held at the RO in October 2014 before a Veterans Law Judge who is no longer employed by the Board and a copy of the Board hearing transcript also has been added to the record.  The Veteran was afforded the opportunity for another hearing and has not indicated his desire to attend another hearing.  

In an October 2015 decision, the Board reopened the claim of service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder (previously characterized as a nervous condition) and remanded the matter for further development, to include performing a VA examination to determine the nature and etiology of any current psychiatric disorder, to include PTSD and a schizoaffective disorder, and their relationship, if any, to his period of service.  The requested development was performed and complies with the directives of the Board remand and the matter is now ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not serve in combat or under circumstances consistent with a fear of hostile military action/terrorist activity; his allegations of being the victim of a personal/sexual assault in service are not credible; and he does not have a diagnosis of PTSD based on a corroborated stressor event in service.

2.  An acquired psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; and no diagnosed psychiatric disability is shown to be etiologically related to his service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD and schizoaffective disorder, have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for certain chronic diseases, such as psychoses, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a). 

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843  (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) regarding a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  The primary effect of the amendment of 38 C.F.R. § 3.304 (f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  Although the Veteran alleges various harassments/assaults occurred and he was fearful, the amended provisions do not apply to his claim.  The plain meaning of 38 C.F.R. § 3.304(f)(3) is that it applies to fear of hostile military or terrorist activities, not fear of other service members, to include any harassment or assaults.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012). 

Under the revised criteria, the specific provision governing PTSD claims based on personal assault has been renumbered from 38 C.F.R. § 3.304(f)(4) to 38 C.F.R. §3.304(f)(5).  However, the substance of that provision has not changed.

At the outset, the Board is mindful that veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  Accordingly, the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010).

The Veteran contends that he incurred PTSD or and an acquired psychiatric disability other than PTSD (which has been diagnosed as schizoaffective disorder) during active service.  He specifically contends that he experienced PTSD as a result of an in-service physical and sexual assault.  He also contends that his current PTSD and schizoaffective disorder are related to active service.

The Veteran's service treatment records (STRs) reveal that at the time of the September 1973 service entrance examination, normal psychiatric findings were reported.  The Veteran also did not report any psychiatric difficulties on his September 1973 enlistment report of medical history.  

STRs reveal that the Veteran was evaluated at Walson Army Hospital on October 16, 1973.  It was noted at that time that the Veteran first started using drugs when he was age 17.  First drug used was marijuana.  For the then past year, the Veteran had been using marijuana heavily on just about a daily basis.  Besides using marijuana, the Veteran had also experimented with multiple types of acid on several occasions.  He has also used Crystal Methedrine by way of snorting and  intravenously.  The Veteran was also noted to have snorted cocaine on a couple occasions.  The Veteran had never been in trouble with the law secondarily to the use of drugs or alcohol.  He also had never been strung out on any drug and he had never been in any drug treatment program.  It was noted that since coming into the service, he claimed that he had had difficulty adjusting to military life and felt that continuing in active duty would be conducive to his continuing his drug usage.  The Veteran was noted to have continued smoking marijuana while in basic training.  Following examination, a diagnosis of improper use of cocaine, cannabis sativa, psychostimulants, and hallucinogenics, was rendered.  

While in service, the Veteran was hospitalized at Fairfield Hills Hospital from October 21, 1973, to November 4, 1973, at which time there was a recorded history of the Veteran having taken an overdose of medication.  The diagnosis was established as adjustment reaction of adolescence and the Veteran was deemed competent.  He was admitted to the VA hospital, West Haven, because of misbehavior at home.  After 3 days he was released with a diagnosis of adolescent adjustment reaction and drug abuse. 

In a November 1973 Physical Profile Record Report, the Veteran was noted to have a passive depressive personality and chronic moderate drug abuse.  In a November 1973 Medical Board Proceeding Report, the diagnosis of improper use of cocaine, cannabis sativa, psychostimulants, and hallucinogenics, was again reported, and it was recommended that the Veteran be discharged from the service under the provisions of AR 635-200, Para 5-9.  

Post-service treatment records associated with the file from the Social Security Administration contain diagnoses of depression, major depression, PTSD, and a cognitive disorder, NOS; however, none of these disorders has been related to the Veteran's period of service, with the disorders specifically being related to motor vehicle accidents which occurred in 1985, and again in 1987, when the Veteran was involved in a head-on collision, and/or as a result of the pain resulting from the Veteran's motor vehicle accidents.  

VA treatment records also contain numerous diagnoses of PTSD, which are based upon the Veteran's reports of assault/sexual assault from fellow service members, and schizoaffective disorder.  

In conjunction with his claim, the Veteran was afforded a VA examination in July 2013.  At that time, the Veteran complained of PTSD secondary to in-service hazing.  The Veteran also complained of nightmares every night "of being choked to death and being beaten," depression, anxiety, irritability "at times," paranoia, and possible delusions.  He reported attempting suicide after service separation.  He denied abusing illegal drugs during active service, although the VA examiner recited notations of illegal drug use that she found in her review of the Veteran's service treatment records. 

Mental status examination showed a depressed mood, suspiciousness, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, persistent delusions or hallucinations, persistent danger of hurting himself or others, and neglect of personal appearance and hygiene.  The VA examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  This examiner also indicated that the Veteran was a poor historian and that what he reported at the examination concerning his medical history conflicted with what the examiner found in the review of the Veteran's claims file.  The examiner opined that the Veteran's schizoaffective disorder was not caused by or a result of active service.  The rationale for this opinion was that the Veteran's alleged in-service stressor was not documented in his service treatment records.  The Axis I diagnosis was schizoaffective disorder.

The Veteran testified at his July 2014 RO hearing that he was sexually assaulted in his barracks while waiting to ship out for advanced infantry training during active service, and, following this in-service sexual assault, he attempted suicide.  He also testified that he never used or abused illegal drugs at any time during service.  He further testified that he was informed that his discharge was due to his attempted suicide and not because of any alleged illegal drug use. 

In an August 2014 addendum to the July 2013 VA mental disorders examination report, the VA examiner opined that the Veteran's documented substance abuse did not result in his current schizoaffective disorder.  The rationale for this opinion was, "[W]hile psychotic symptoms may be a temporary result of use of some substances, substance use does not typically result in the development of a long-term psychotic disorder."

At his October 2014 Board hearing, the Veteran testified that he never abused illegal drugs during active service.  He also testified that he attempted suicide after being beaten and sexually assaulted in his barracks during active service.  He indicated that he never tested positive for illegal drugs prior to active service.

In its October 2015 remand, the Board noted that the Veteran had been examined in July 2013 to determine the nature and etiology of his acquired psychiatric disability, to include PTSD and schizoaffective disorder, and that the examiner found that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  However, the examiner had not been asked to address the Veteran's contention that his PTSD was caused by an in-service personal (or sexual) assault.  Critically, the July 2013 VA examiner also found the absence of contemporaneous service treatment records documenting the Veteran's claimed in-service stressor of being physically (not sexually) assaulted to be persuasive support for his opinion that the Veteran's acquired psychiatric disability (which was diagnosed as schizoaffective disorder) was not related to active service.  The Board noted that the absence of contemporaneous service treatment records did not preclude granting service connection for a claimed disability.  The Board found that the July 2013 VA examination was less than probative on the issue of whether the Veteran's current acquired psychiatric disability, to include PTSD and schizoaffective disorder, was related to active service, and that there was no other competent opinion of record addressing the contended etiological relationship between any acquired psychiatric disability, to include PTSD and schizoaffective disorder, and active service. The Board also indicated that the RO should conduct appropriate development for the Veteran's personal assault PTSD claim and the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his claimed PTSD and an acquired psychiatric disability other than PTSD, to include schizoaffective disorder.

In conjunction with the remand, the requested development was performed, including a January 2016 VA examination.

At the time of the examination, the Veteran reported that he was not receiving any psychiatric care.  The Veteran also reported having had multiple strokes.  Following examination, a diagnosis of schizoaffective disorder was rendered.  

As it related to the stressor for his PTSD the Veteran reported "At the time [when I was in the service], I was adamantly against drugs... They were dealing drugs in the barracks and I reported it to the drill instructor ...  I was severely beaten.  Both of my collarbones were broken, my ribs were broken, my right wrist [was injured], I have a scar on my lip ... and if I were to shave my head right now, you'd  see all the scars on my head... where they basically split my head open.  I received 300-400 stitches all together.  I was [also] sexually assaulted ... I don't know with what, either a baton or broom handle [while still fully conscious] ... Drill Sergeant came out and wanted to know what happened...They brought somebody in, a medic [to treat my injuries on site so that the Veteran would not need to be seen in the Infirmary] ... they did not want to report a sexual assault in the barracks.  At the time, it [military sexual assault] was an embarrassment to them [the military.   The Drill instructor said, 'Handle it your own way.  Don't let them beat you.'  So I gave them some pay back... I took one guy's eye out.  I slit one guy from his stomach to shoulder with a trenching shovel and I severed another guy's arm.  Another guy,[I injured] right across the bottom of the feet with a trenching shovel, slit him right open.  One of the guys I threw out a 2nd story window.  He fell 10 feet, 12 feet."

The Veteran also reported that he was psychiatrically hospitalized/made a suicide attempt following this incident, while in service.  The examiner indicated that the Veteran's description of this event was generally consistent with his previous reports with the one notable exception being that the Veteran now alleged that he was also sexually assaulted during this altercation.  His report of sexual assault was inconsistent with previous records, as evidenced by the following:  The Veteran did not report any history of military sexual trauma in his March 2013 Statement in Support of Claim form; his current report of sexual assault was inconsistent with previous documentation in which the Veteran had denied any prior history of sexual assault on March 11, 2008 and a February 21, 2012, VA progress note; and review of Veteran's files indicated that the Veteran's first report of any history of sexual assault did not occur until approximately 2014 (see Transcript of Hearing/VBMS  - 01 July 2014). 

Thus, she stated, his report of sexual assault was suspicious.  She indicated that there was insufficient objective evidence to support Veteran's claim of Military Sexual Trauma  - MST (i.e., no medical records of sexual assault, a lack of any reports of being sexually assaulted during and/or in the several decades following military service  -- until only recently).  She further noted that review of the Veteran's folder was also remarkable for no clear, consistent mention of common MST markers. 

As to the question of whether the Veteran had a diagnosis of PTSD that was at least as likely as not incurred in service, the examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD.  She noted that although the Veteran reported several PTSD-like symptoms, his identified in-service stressor was suspicious given the lack of supporting objective evidence and unrealistic content of his reported assault.  She also noted the lack of supporting objective evidence:  There were no STRs and/or other military reports: (1) that clearly documented that the Veteran was severely beaten while in service and/or sustained the injuries he described; and (2) that clearly documented that the Veteran and/or his alleged perpetrators were reprimanded and/or otherwise counseled about their alleged violent/aggressive acts.  The examiner noted that on examination today, the Veteran emphasized several times that such documentation was not available for various reasons (i.e., events were never documented and/or documentation was destroyed in a fire).  As to unrealistic content, the examiner noted that the Veteran reported extreme acts of violence against others-including but not limited to: (1) removing a fellow service member's eye; (2) dismemberment of a fellow service member; (3) other extreme violence (as described in his Veteran's reported in-service stressor).  She stated that not only did it seem implausible that the Veteran could commit such acts independently and/or within weeks/months of being severely injured himself, but it also seemed implausible that violence of this degree would not result in any disciplinary action against the Veteran.  On examination, the Veteran reported that he was never disciplined for his violent acts.  The examiner opined that the Veteran did not meet DSM-5 criteria for PTSD as his ability to meet Criteria A for PTSD was questionable and his psychiatric symptoms were better explained by another diagnosis (Criterion H). 

As to question of whether it was  at least as likely as not (i.e., 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include schizoaffective disorder, was related to active service or any incident in service, the examiner indicated that consistent with the results of the Veteran's 2013 VA examination, she believed that the DSM-5 diagnosis of schizoaffective disorder best described the Veteran's clinical presentation.

She noted that the Veteran's speech was remarkable for implausible and/or suspicious content as well as fixed beliefs concerning his eligibility for service connection benefits.   She further observed that upon examination, the Veteran reported a history of auditory hallucinations and demonstrated labile, irritable mood.  

She opined that there was insufficient evidence to support the notion of any link between the Veteran's schizoaffective disorder and military service.  Her opinion was based on the fact that there was no clear documentation of schizoaffective disorder and/or symptoms of such occurring during, and/or immediately following military service and/or related to any incident in service. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran currently has a diagnosis of PTSD related to his period of service.  

While the Board notes that the Veteran's treatment records contain numerous diagnoses of PTSD, as noted above, PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

As to the diagnoses of PTSD contained in the Social Security treatment records, the Board notes that these diagnoses were specifically linked to the Veteran's motor vehicle accidents, which occurred in 1985 and 1987, to include pain resulting from these accidents.  Therefore, as it relates to these diagnoses, there is no link to the diagnoses of PTSD made at that time and the Veteran's period of service.  

The Veteran's primary theory of entitlement to service connection for a psychiatric disability is that he has PTSD due to a stressor event in service.  As an initial matter, the Board notes that the evidence does not show, nor does the Veteran contend, that he engaged in combat or served in circumstances consistent with fear of hostile military or terrorist activity.  Instead, he asserts that his alleged stressor is related to personal assault, to include military sexual trauma (MST).

In determining whether statements submitted by a Veteran (here reporting a stressor event in service) are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

As to the diagnoses contained in the Veteran's VA treatment records, these diagnoses are based upon the Veteran's claimed stressor of having been assaulted/sexually assaulted while in service.  As such, the key factor is whether the Veteran's reports of the claimed in-service stressors are credible.  The Board is mindful that veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims.  Accordingly, the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  In the current case, the Veteran has described in detail the incident where he claims to have been assaulted and the retribution that he took as a result of the claimed assault.  The Veteran has described in detail the severity of the assault, indicating that he sustained several broken bones in connection with the assault,  He has also indicated that his response to the alleged assault included taking a fellow solder's eye out, slitting another from his stomach to shoulder with a trenching shovel, severing another soldier's arm, slitting the bottom of another soldier's feet open with a trenching shovel, and throwing another soldier out a 2nd story window, falling 10 to 12 feet.

While the Board notes that service treatment records are not the only avenue to determine the credibility of stressors in the case of assault/personal assault, the description of the Veteran as to the injuries he sustained would warrant treatment.  Although the Veteran has indicated that he was treated at the barracks with no incident being reported, his service separation examination, performed less than two months after the claimed incident, revealed normal findings for the upper and lower extremities and musculoskeletal system.  Moreover. the Veteran did not report having sustained any injuries during service on his November 1973 service separation examination.  Furthermore, as to the actions the Veteran reported having taken against other soldiers as retaliation for the alleged assault, the Veteran's personnel records make no reference to any disciplinary action against the Veteran for any type of assault against fellow soldiers.  Given the severity of the injures claimed to have been inflicted by the Veteran, including the taking of a limb, it is highly unlikely that the Veteran would not been the subject of disciplinary action due to such acts.  

The examiner, following a complete review of the folder, indicated that not only did it seem implausible that the Veteran could commit such acts independently and/or within weeks/months of being severely injured himself, but it also seemed implausible that violence of this degree would not result in any disciplinary action against the Veteran.  

The Veteran's stressor accounts are self-serving (they were not made until after she began the compensation process), uncorroborated, and shown to be inconsistent.  Consequently, what is presented to the Board is a claim of service connection for PTSD by a Veteran who did not serve in combat, and who has not presented (or identified for VA to obtain) any credible supporting evidence corroborating a stressor event in service. 

The preponderance of the evidence is therefore against a finding of PTSD based on a personal assault stressor in service.  In reaching this conclusion, the Board acknowledges that verification of an in-service stressor by service personnel records is not required and a mental health professional's opinion may be considered in determining whether the occurrence of a stressor is corroborated under 38 C.F.R. § 3.304(f)(5).  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  However, as in Menegassi, the Board has weighed all of the evidence, including the Veteran's statements and the post service opinions of mental health professionals, and concluded that the weight of the evidence is against a finding that he has PTSD based on a stressor in service.  Notably, on the occasions (from 2011 to the present) when PTSD has been diagnosed by VA treatment providers, the providers did not identify the full constellation of symptoms that supported the diagnosis of PTSD or discuss sufficiency of stressor reports to support a PTSD diagnosis.

Following a review of the evidence of record, the Board also finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include  a schizoaffective disorder.  Service treatment records reveal that the Veteran was diagnosed with improper use of cocaine, cannabis sativa, psychostimulants, and hallucinogenics, while in service, which resulted in his discharge.  There were no findings of an acquired psychiatric disorder in service or within one year following service.  As a psychosis is not shown to have been manifested in the first post service year, the chronic disease presumptive provisions of 38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the Janaury2016 VA examiner's report that there was insufficient evidence to support the notion of any link between the Veteran's schizoaffective disorder and military service warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, and it explains in detail why the complaints and findings do not support a nexus between any diagnosis of a psychiatric disability and the Veteran's service.  The Board finds the report of the examination adequate for rating purposes; the Board finds it probative and persuasive evidence regarding the diagnoses assigned for the Veteran's psychiatric disabilities and their etiology.

The Board finds that the service and post service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  The more probative evidence in the record is against a finding that any current psychiatric disability was incurred in or caused by the Veteran's active service. 

Regarding the Veteran's own opinion that he has PTSD or another psychiatric disability that is due to his service, he is a layperson and has not demonstrated or alleged expertise in establishing the diagnosis or determining the etiology of a psychiatric disability, and his opinions are not competent evidence.  Those are medical questions beyond the realm of common knowledge and incapable of resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence and does not cite to any supporting factual data.  Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific mental disability is not a matter capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed, Cir, 2006)).  While a layperson may provide testimony bearing on etiological factors for a psychiatric disability (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), what has caused a specific psychiatric diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

The Board does observe that in the November 1973 Physical Profile Record Report, the Veteran was noted to have a passive depressive personality; there was no acquired psychiatric disorder diagnosed or noted in service.  The Board notes that personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  Therefore, as there was no manifestation of a qualifying acquired psychiatric disorder in service, the provisions governing the presumption of soundness and service aggravation are not directly applicable. 

Nevertheless, service connection may be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder during service.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

To the extent the Veteran may assert that the recent diagnosis of schizoaffective disorder, or any other acquired psychiatric disorder, is an additional disability superimposed upon his personality disorder during service, there is no competent opinion purporting to relate any current acquired psychiatric disorder to service as a disability superimposed upon the Veteran's personality disorder.  The diagnosis of a specific mental disability is not a matter capable of resolution by lay observation It requires medical training/expertise.

In conclusion, service connection is not warranted for an acquired psychiatric disorder, to include PTSD or any other psychiatric disorder, to include schizoaffective disorder, on a presumptive or direct basis, as the evidence does not show that a chronic acquired psychiatric disorder first had its onset during active service or within one year of service discharge, or that the Veteran's current acquired psychiatric disorder is otherwise etiologically related to active service.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder, is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


